DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Restriction/Election
Claims 1-4, 8, 13-14, 17, 69-70, 73-75, 79, 82, 85, 90-93 and 105 are pending.
Applicant’s election without traverse of Groups 1 and 2 in the reply filed on August 31, 2022 is acknowledged.  Claims 90-93 and 105 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Examination on the merits commences on claims 1-4, 8, 13-14, 17, 69-70, 73-75, 79, 82, and 85.


Drawings
The drawings are objected to because in the partial views of Fig. 9, which appears on several sheets, have not been identified by the same number followed by a capital letter. 37 C.F.R. 1.84(u)(1) requires that “partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” See MPEP 608.02.  Fig. 9 Continued should be labeled Fig 9B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 69 is objected to because it recites “a fist strand” instead of “a first strand”.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 69-70, 73-75, 79, 82 and 85 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 69 recites “a method for determining the outcome . . . in a cell using an exogenous donor template” in lines 1-2, and “wherein a first strand of the exogenous donor template comprises . . .” in line 7.  Claim 69 also recites “recombining the exogenous oligonucleotide donor template . . .” in line 15.  Claim 73 recites “The method of claim 69 wherein the first strand of the exogenous oligonucleotide donor template comprises . . .”  Claims 74 and 75 also depend from claim 69 and refer to “the exogenous oligonucleotide donor template” (lines 6 and 9, respectively).  It is not clear if all the recitations of “exogenous oligonucleotide donor template” are referring back to the initial recitation of “exogenous donor template”.  Further confounding the claim language is “the first strand” of the exogenous oligonucleotide template.  Whereas donor templates are known in the art to encompass a genus of both single stranded and double stranded nucleic acids, oligonucleotides are understood to be single stranded.  Thus, “a first strand” of a single stranded nucleic acid is confusing. 
Claims 70, 73-75, 79, 82 and 85 are rejected for depending from claim 69 and not remedying the indefiniteness.

Claims 4 and 75 recite “the first [and second] stuffer has a sequence comprising at least 10 nucleotides of a sequence set forth in Table 2.”  Reference to tables in claims renders the claim indefinite when there is no practical way to define the invention in words.  See MPEP 2173.05(s). Here, the tables contain exclusively text, and the appropriate text could simply be imported into the claim.  Merely pasting the sequences of Table 2 into the claim, however, would not overcome this rejection because the tables themselves contain genera of sequences.  It is also not clear whether the 10 nucleotides must be consecutive nucleotides form a sequence in Table 2.  To overcome this rejection, applicants must amend claims 4 and 75 such that it clearly sets forth a closed list of alternatives for the first and second stuffer sequences.
Regarding, claims 75 and 85


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 82 and 85 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 82 and 85 depend from claim 69, which requires recombining the exogenous donor template with the target nucleic acid via homologous recombination to produce an altered nucleic acid.  As such claim 69 requires the insertion of the cargo and at least one priming site at the targeted site.  Claims 82 and 85 recites “wherein when the altered nucleic acid [in all cells within the population of cells] comprises a non-targeted integration event at the cleavage site”.  Therefore claims 82 and 85 exclude the integration of the exogenous donor template and/or cargo at the targeted site in the cell or all cells.  Thus, claims 82 and 85 do not include all the limitations of claim 69, from which they depend.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 8, 13-14 are 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are drawn to nucleic acids, which are natural products.  However, the claims do not include elements, when considered separately and in combination, that are sufficient to amount to significantly more than the judicial exceptions as outlined below. 

Subject Matter Eligibility Test for Products and Processes - Claim 1 
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES 
Claim 1 is directed to an isolated nucleic acid, which is a composition of matter.  Thus, the claims are directed to a statutory category.

Step 2A, Prong One - Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? YES 
Natural phenomena have been identified by the courts by way of example, including products of nature.  The claim recites two judicial exceptions: 1) a target nucleic acid comprising priming sites (P1 and P2), homology arms (H1 and H2) and a cleavage site (x); and 2) an isolated nucleic acid that comprises two homology arm sequences (A1 and A2), one priming site sequence (P1’ or P2’) and a cargo sequence (N).  For natural products, products that are not “markedly different” than their naturally occurring counterpart are judicial exceptions.  See MPEP 2016.04((b).  Because claim 1 is only drawn to an isolated nucleic acid, and does not require the presence of the target nucleic acid, the markedly different analysis will focus on the isolated nucleic acid and its claimed relationship to a target nucleic acid.  The courts have identified “isolated DNA” as one such natural product that may not be markedly different from their counterpart, DNA in cells.  
MPEP 2106.04(c) outlines the markedly different analysis.  The claim recites an isolated nucleic acid having homology arms, priming sites and cargo in a particular order in relation to a target nucleic acid with an intended use in homologous recombination.  “Homology arms”, “priming sites” and “cargo” are interpreted as functional limitations.  Homology arms, by definition, are identical or nearly identical to another DNA sequence that can mediate homologous recombination.  Every diploid cell has two copies of most DNA loci that are “substantially identical” to one another given that they are comprised within homologous chromosomes.  Thus, a naturally occurring DNA sequence in a diploid cell will have homology regions to another sequence in the cell with which it can use for homologous recombination.  Priming sites can be any sequence, naturally occurring or not, and only require a primer to anneal to them.  All nucleic acids have “priming sites” as a consequence of their complementary base pairing structure.  Finally, the specification characterizes “cargo” as being of any length necessary to achieve a desired outcome ([189]) and can contain replacement sequences comprised of naturally occurring sequences and even a wild-type sequence ([190]-[194]).  A possible structure of the claimed isolated nucleic acid and its relationship to a target nucleic acid is shown in the upper box in the figure below.  

    PNG
    media_image1.png
    658
    862
    media_image1.png
    Greyscale
The closest naturally occurring counterpart to the claimed isolated nucleic acid that 1) would allow homologous recombination with another nucleic acid, and 2) has functional sequences arranged as claimed, is a series of repetitive sequences that are found on both copies of a homologous chromosome pair.  The rDNA locus, which encodes rRNAs, is one such naturally-occurring counterpart.  Stults teaches that the human genome has on average 17 to 98 5S rRNA repeats at locus 1q42, depending on the method of analysis (Stults et al., Genome Research (2008), 18:13-18; page 14, ¶1).  Stults teaches the 5S rRNA repeats have an overall sequence conservation of 99.6%.  As such, each 5S rRNA repeat could be interpreted as a homology arm with any other 5S rRNA repeat in the cell.  The DNA encoding the 5S rRNA is capable of complementary base pairing, so all the repeats could function as priming sites.  The DNA encoding the 5S rRNA can also be a “cargo” and be targeted by a CRISPR/guide RNA endonuclease for cleavage.  A section of the rDNA locus on paternal chromosome 1 comprising at least 4 5S rRNA repeats in relation to the rDNA locus on maternal chromosome 1 is encompassed by the claimed isolated nucleic acid in relation to the claimed target DNA.  A comparison between the claimed isolated nucleic acids and 5S rRNA repeats of the rDNA locus is shown in the figure below.  The claimed isolated nucleic acid is not markedly different than its naturally occurring counterpart and constitutes a judicial exception.



Step 2A, Prong Two - Does the Claim Recite Additional Elements that Integrate the Judicial Exception into a Practical Application? NO
The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible. The phrase "integration into a practical application" requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Claim 1 recites relationships between the A1, P2’, N, P1’ and A2 regions and sequence fragments in a target nucleic acid.  However, since the target nucleic acid itself is not encompassed by the claim and the regions are only defined by functions that are characteristics of DNA in a cell, claim 1 does not recite any additional elements that would integrate the natural product into a practical application.

Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO 
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to "significantly more" than the judicial exception(s) itself.  The claim as a whole is evaluated as to whether it amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05).  In this case no additional elements are recited in claim 1.

Subject Matter Eligibility Test for Products and Processes – Dependent claims
Claim 2 further limits the isolated nucleic acid to having two priming sites.  Any additional 5S repeat in the array can act as an additionally priming site.  A comparison of the claimed and naturally occurring rDNA locus is illustrated below.  The isolated nucleic acid of claim 2 is still not markedly different than its naturally occurring counterpart and therefore constitutes a judicial exception without additional elements.

    PNG
    media_image2.png
    658
    862
    media_image2.png
    Greyscale


Claim 8 limits the percent identity between A1/A2 and H1/H2 sequences (options (i)-(iii)) or limits the cargo to naturally occurring DNA elements.  Stults teaches the size of the 5S rRNA repeat is 2236 bp (i.e. at least 40 bp) (page 14, ¶1).  Considering that the repeats are 99.6% identical, the repeats would differ from each other on average by 9 bp.  (i.e., differ by no more than 30 bp).  Because the 5S rRNA comprises a promoter to transcribe the 5S rRNA, a 5S rRNA repeat is also not markedly different than the cargo limitation recited in (v).  Thus, the isolated nucleic acid with the recited limitations is still not markedly different than its naturally occurring counterpart.  

Claims 13-14 and 17 recite further elements.  However, the pharmaceutical acceptable carrier, vector and genome editing system do not integrate the isolated DNA into a practical application because there is no requirement for the isolated nucleic acids to be used in a practical application.  For instance, the isolated nucleic acid and pharmaceutical acceptable carrier of claim 13 does not to be administered to a subject for treatment.  Likewise, the genome editing system of claim 15 is not required to be used to integrate the isolated nucleic acid.  The vector recited in claim 14 could be composed of only the isolated nucleic acid.  Finally, the pharmaceutical acceptable carrier, vector and genome editing system recited in the claims are well known, conventional and/or routine elements such that they do not add an inventive concept to the judicial exception. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimitrov (Dimitrov et al., PLOS ONE (2016), DOI:10.1371/journal.pone.0154303, 1-10).

Regarding claim 1, because any nucleic acid can serve as a priming site by virtue of its ability to complementary base pair, P1, P2, P1’ and P2’ are interpreted as any nucleic acid sequence.  As such, any isolated nucleic acid used as a donor DNA for homologous recombination that includes sequences also found in the target DNA and arranged as claimed is encompassed by the claims.  

Regarding claims 1 and 14, Dimitrov teaches vector IgH KO6B containing a donor nucleic acid to be integrated via homologous recombination (i.e., an isolated nucleic acid for homologous recombination) (Figure 2A).  Dimitrov teaches the donor template contains from 5’ to 3’, a 5’ HR region (equivalent to A1) – a LoxP site – hygromycin resistant gene (i.e., a cargo) – a 3’ HR region (equivalent to A2) (Figure 2A).  Dimitrov teaches the 5’ and 3’ HR regions were amplified from the same DNA as the target, indicating that they are substantially identical to homology arms in the target (i.e., H1 and H2) (page 8, ¶2).  Dimitrov teaches the target DNA includes a LoxP site downstream of the 3’ homology arm (Figure 2A).  Thus, the LoxP element in the donor DNA has a sequence identical to a DNA element downstream of the 3’ homology arm.  Dimitrov teaches guide RNAs targeting a region between the two homology arms for cleavage (Figure 2A).  Thus, Dimitrov’s target DNA has a structure P1-H1-X-H2-P2(LoxP) and the donor DNA has a structure A1-P2’(LoxP)-N(hygro)-A2.

Regarding claim 8, Dimitrov teaches the DNA donor comprises a hygromycin resistance gene (i.e., an exon) (Figure 2A).

Regarding claim 13, Dimitrov teaches delivering the donor DNA to PGC cells in a V buffer (i.e., a pharmaceutical acceptable carrier) (page 8, ¶4).

Regarding claim 17, Dimitrov teaches delivering the donor DNA with Cas9 and guide RNAs (i.e., a genome editing system) (page 8, ¶4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8, 13-14, 17, 69-70 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrov (Dimitrov et al., PLOS ONE (2016), DOI:10.1371/journal.pone.0154303, 1-10) in view of Lanza (Lanza et al., BioRxiv preprint doi: https://doi.org/10.1101/195651; posted September 29, 2017).

For purposes of examination, all recitations of “exogenous donor template,” “exogenous oligonucleotide donor template,” and “first strand of the exogenous oligonucleotide donor template” are interpreted as referring to the same nucleic acid.  
The isolated nucleic acids and target nucleic acids of claim 1, have the same sequence regions as the exogenous donor template and target nucleic acid, respectively, of claim 69.  For continuity, the letter/number notations used in claim 1 will also be used to refer to the regions in the exogenous donor template of claim 69.  As such, “cargo” is denoted by N.  Homology arms are denoted A1/H1 or A2/H2.  Priming sites are denoted P1/P1’ or P2/P2’.  Cleavage sites are denoted X.  Claim 69’s target nucleic acid may have multiple structures.  Two of them are P1-H1-X-H2-P2 with priming sites outside the homology arms and H1(P1) – X – H2(P2) with priming sites within the homology arms.  However, claim 69 is also open to embodiments in which one primer site is outside the homology arm while the other is embedded within the homology arm.  Additionally, claim 69 does not specify where the priming sites are located within the homology arms in those embodiments.  Because in the exogenous donor template P2’ can be within the cargo, 5’ of the cargo, and within, 5’ or 3’ of the homology arm (A1), the exogenous donor template encompasses a larger genus of sequences than the isolated nucleic acid of claim 1.  One species of exogenous donor template has the structure A1 – P2’ – N – A2.  

The teachings of Dimitrov are recited above for claims 1, 8, 13-14 and 17.   Dimitrov’s target DNA with structure P1-H1-X-H2-LoxP and the donor DNA with structure A1-LoxP-N-A2 is encompassed by the claimed target nucleic acids, isolated nucleic acid and/or exogenous donor templates of claims 1 and 69.

Regarding claim 69-70, Dimitrov also teaches cleaving the target nucleic acid (i.e., forming a double-strand break) at a location between the two homology arms using guide RNAs and Cas9 (i.e., an RNA-guided nuclease) (Figure 2A; page 8, ¶4).  Dimitrov teaches recombining the donor DNA (i.e., the exogenous donor template) with the target via homologous recombination to produce a LoxP-Hygro knock-in allele (i.e., an altered nucleic acid) (Figure 2-3).  Dimitrov teaches using primers that anneal in the hygro cargo gene and in the target nucleic acid 5’ and 3’ of the homology arms to amplify the altered nucleic acid to determine the outcome of the homologous recombination gene editing event (Figure 2A-D).  
Regarding claim 79, Dimitrov teaches (i) the edited/altered nucleic acid has P1 – H1/A1 – LoxP(P2’) – hygro (cargo) – H2/A2 – LoxP (Figures 2A and 3A).  

Dimitrov does not teach using primers that anneal to LoxP, a sequence present 3’ of H2 and within the donor DNA, to determine the outcome of the gene editing event.

Lanza teaches using CRISPR-mediated editing to knock-in a pair of LoxP recombination sites (Figure 2A).  Lanza teaches using primers that anneal to the LoxP sequence to detect gene editing events (page 9, ¶2). 

Claims 1, 8, 13-14, 17 are included in this rejection because Dimitrov anticipates them, and lack of novelty is the epitome of obviousness.  See MPEP 1207.03(a), part (II), example 2.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use one of Lanza’s LoxP primers to bind to the LoxP sites in Dimitrov and amplify the altered nucleic acids to determine the outcome of the gene editing.  It would have amounted to a simple substitution of one primer for another by known means to yield predictable results.  Both Dimitrov and Lanza are directed to methods of CRISPR-mediated gene editing and using PCR-based detection methods for determining the outcome of the gene editing events.  One skilled in the art would have a reasonable expectation that Lanza’s LoxP primer could be used to detect Dimitrov’s cargo insertion because Lanza teaches effective amplification using the primer.  Additionally, given the placement of LoxP sequence within the donor DNA and the nucleic acid, amplification with the LoxP primer would generate three different sized amplicons that could discriminate between successful and unsuccessful gene editing events. 


Claims 3-4 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrov (Dimitrov et al., PLOS ONE (2016), DOI:10.1371/journal.pone.0154303, 1-10) and Lanza (Lanza et al., BioRxiv preprint doi: https://doi.org/10.1101/195651; posted September 29, 2017) as applied to claims 1, 8, 13-14, 17, 69-70 and 79 above, in further view of Bak (Bak and Porteus, Cell Reports (2017), 20: 750–756, published July 18, 2017) and Genbank (GenBank: HI203079.1 https://www.ncbi.nlm.nih.gov/nuccore/HI203079.1 [retrieved October 27, 2022]).

The teachings of Dimitrov and Lanza are recited and applied as above for claims 1, 8, 13-14, 17, 69-70 and 79.

Dimitrov and Lanza do not teach including stuffer sequences in the donor DNA used for homologous recombination.

Bak teaches using CRISPR-mediated gene insertion of a donor nucleic acid containing stuffer DNA adjacent to a homology arm (Figures 1-2).  Bak teaches once stuffer DNA is incorporated into the target DNA it can be used as a homology region in a future round of homologous recombination (Figures 1-2; page 750, ¶4).  Bak teaches the benefit of iterative homologous recombination is the overall sizes of the donor DNA can be smaller in order to increase homologous recombination efficiency (page 753, ¶1).  Bak teaches the stuffer DNA must be different than the endogenous homology arms to facilitate the appropriate order of integration (page 750, ¶4), suggesting the stuffer DNA must be sufficiently different (i.e., having less than 50% identity to any nucleic acid sequence within 500 base pairs of the cleavage site).  Bak teaches a donor template that also has promoter sequences, open reading frames, polyadenylation sequences and other genetic elements (Figure 2A).  Regarding the GC content of the stuffer sequence, Bak teach the one such “stuffer” sequence was a gRNA spacer sequence and the 5’ portion of the Woodchuck Hepatitis Virus Posttranscriptional Regulatory Element (WPRE) (Figure 4; page 751, ¶4).     
Genbank teaches the sequence of the WRPE.  Genbank teaches the first 240 base pairs of WRPE has a GC content of 42% (i.e., approximately 40%).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included one or two stuffer DNA sequences adjacent to homology arms, as taught in Bak, in Dimitrov’s donor DNA.  It would have amounted to a simple combination of known DNA elements by known means to yield predictable results.  Bak, Dimitrov and Lanza are all directed to CRISPR-mediated editing to yield genomic insertions.  One would have a reasonable expectation that one or two stuffer DNA segments can be included in Dimitrov’s donor DNA because Bak teaches inclusion of stuffer DNA in a donor template that also includes many other DNA elements.  One skilled in the art would have been motivated to do so to facilitate additional rounds of gene integration into the same DNA locus as taught in Bak.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 8, 13-14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 12, 14-19, and 21-23 of copending Application No. 16762360 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending claim 1 recites a genome editing system that includes an isolated nucleic acid comprising 5’ to 3’, A1--P2'--N-- A2, or A1--N--P1'--A2, wherein A1 is a homology arm that is substantially identical to H1 in a target nucleic acid; P2' is a priming site that is substantially identical to P2 in a target nucleic acid; N is a cargo; P1' is a priming site that is substantially identical to P1 in a target nucleic acid; and A2 is a homology arm that is substantially identical to H2 in a target nucleic acid.  Co-pending claim 2 recites wherein the first strand of the isolated nucleic acid comprises, from 5' to 3', A1--P2'--N--P1'--A2.  Co-pending claim 3 recites the isolated nucleic acid further comprises stuffer sequences with a GC content of 40% resulting in 5' to 3', A1--S1--P2'--N--A2, or A1--N--P1'--S2--A2.  Co-pending claim 4 recites the stuffer sequences have less than 50% sequence identity to any nucleic acid sequence within 500 base pairs of the cleavage site.  Co-pending clam 14 wherein A1 or A2 are at least 40 nucleotides in length.  Co-pending claims 15-16 recite wherein A1/A2 has a sequence that is identical to, or differs by no more than 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 25, or 30 nucleotides from a sequence of H1/H2.  Co-pending claims 18-19 recite N is an exon, etc., or a promoter sequence.  Co-pending claim 21 recites the isolated nucleic acid structure within a vector.  Thus, the co-pending claims anticipate present claims 1-4, 8, 14 and 17.  
The co-pending claims do not recite the genome editing system with a pharmaceutically acceptable carrier of present claim 13.  However, the specification in the co-pending application teaches compositions with a pharmaceutical acceptable carrier.  Therefore, co-ending claim 1 is interpreted to provide coverage for the pharmaceutically acceptable carrier recited in present claim 13.  Because present claim 13 is anticipated by the co-pending claims as properly construed, present claim 13 is not patentably distinct from the patented claims recited above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600